     Case 3:20-cv-00050-M Document 42 Filed 04/03/20            Page 1 of 3 PageID 216



                                   UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION



E.S., an individual,                            CIVIL ACTION NO. 3:20-CV-00050-M

                   Plaintiff,                   Chief Judge Barbara M. G. Lynn

v.

BEST WESTERN INTERNATIONAL, INC.;
MARRIOTT INTERNATIONAL, INC;
EXTENDED STAY AMERICA, INC; G6
HOSPITALITY, LLC; WYNDHAM
HOTELS AND RESORTS, INC; AND
CHOICE HOTELS INTERNATIONAL, INC.

                   Defendants.

 BEST WESTERN INTERNATIONAL, INC.’S RESPONSE TO PLAINTIFF’S MOTION
    FOR A PROTECTIVE ORDER AND LEAVE TO PROCEED ANONYMOUSLY

         Defendant, Best Western International, Inc. (“BWI”), through undersigned counsel,

hereby responds to Plaintiff’s Motion for a Protective Order and Leave to Proceed

Anonymously, and states as follows:

         BWI agrees with and adopts the positions set forth in codefendant Wyndham Hotels &

Resorts, Inc.’s response to Plaintiff’s Motion for a Protective Order and for Leave to Proceed

Anonymously [Dkt. 30]. The allegations contained in Plaintiff’s Complaint are personal and

sensitive. However, Plaintiff intends to amend her Complaint (see Dkt. 39-40), and Defendants

have not had the opportunity to review and respond to the Amended Complaint, either by

Answer or Motion to Dismiss. Thus, BWI respectfully requests the Court hold Plaintiff’s request

to proceed anonymously in abeyance until Defendants have answered or moved against the

Amended Complaint.




4812-3971-6025.1                                1
    Case 3:20-cv-00050-M Document 42 Filed 04/03/20                 Page 2 of 3 PageID 217



         Should the Court decide to address Plaintiff’s motion before Defendants address the

Amended Complaint, BWI respectfully requests the Court permit limited disclosure of Plaintiff’s

identity for the purposes of discovery, including, but not limited to, disclosure of her current

name, name at the time of the alleged trafficking (if different), date of birth, Social Security

Number, current address, address at the time of the alleged trafficking, and the names of

Plaintiff’s parents and/or guardians at the time of the alleged trafficking. This information would

permit Defendants to conduct a fair and thorough investigation of Plaintiff’s allegations.

Specifically, Defendants would be able to obtain and verify applicable police or hospital records

and identify potential witnesses. BWI, presumably in accord with Plaintiff and Red Lion Hotels

Corporation, is confident the parties and the Court can construct a Discovery Plan and Order that

satisfies all parties’ needs.

         BWI is amenable to Plaintiff’s request to proceed anonymously in public, pre-trail filings,

so long as Defendants are permitted discretion to use her identity and relevant information for

the good-faith purpose of conducting discovery, to which Defendants are entitled.

Dated: April 3, 2020                                  Respectfully submitted,


                                                      /s/ Nicole Ordonez
                                                      Nichol L. Bunn
                                                      State Bar No. 00790394
                                                      Nichol.Bunn@LewisBrisbois.com
                                                      Nicole Ordonez
                                                      State Bar Number 24104402
                                                      Nicole.Ordonez@lewisbrisbois.com
                                                      2100 Ross Avenue, Suite 2000
                                                      Dallas, Texas 75201
                                                      Telephone: (214) 722-7105
                                                      Facsimile: (972) 638-8664
                                                      Attorneys for Defendant Best
                                                      Western International, Inc.




4812-3971-6025.1                                  2
    Case 3:20-cv-00050-M Document 42 Filed 04/03/20              Page 3 of 3 PageID 218



                                                   /s/ Karen L. Campbell
                                                   Karen L. Campbell, Esq.
                                                   Motion for Pro Hac Vice Admission
                                                   Pending
                                                   LEWIS BRISBOIS BISGAARD &
                                                   SMITH LLP
                                                   77 Water Street, Suite 2100
                                                   New York, New York 10005
                                                   Telephone: 212.232.1391
                                                   Facsimile: 212.232.1399
                                                   Karen.Campbell@lewisbrisbois.com
                                                   Attorneys for Defendant
                                                   Best Western International, Inc.



                                CERTIFICATE OF SERVICE

         I hereby certify on the 3rd day of April 2020, the foregoing was served on counsel of

record through the Court’s electronic filing system, and to all parties without an appearance by

conventional mail.

                                                           /s/ Nicole Ordonez
                                                           Nicole Ordonez




4812-3971-6025.1                               3
